As filed with the Securities and Exchange Commission on December 9, 2015. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-21963 City National Rochdale High Yield Alternative Strategies Master Fund, LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Michael Gozzillo 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2015 Item 1. Reports to Stockholders. City National Rochdale High Yield Alternative Strategies Master Fund LLC Financial Statements September 30, 2015 City National Rochdale High Yield Alternative Strategies Master Fund LLC Financial Statements September 30, 2015 TABLE OF CONTENTS Page Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 - 7 Strategy Allocation Breakdown 8 Notes to Financial Statements 9 - 18 Financial Highlights
